On the 10th day of April, 1902, Thomas Allison, the appellant, was appointed commissioner of jurors for the county of New York by the justices of the Appellate Division of the department in which that county is located. He thereupon qualified by taking the oath of office required by the Constitution, and then demanded of Charles Welde, who was in possession of the books and papers belonging or pertaining to the office, the possession thereof, which demand was refused upon the ground that chapter 602 of the Laws of 1901, under which Allison had been appointed, was unconstitutional, and, therefore, void.
The statute in question became a law on the 22d day of April, 1901. It provided that there should be a commissioner of jurors in each county of the state having a population of one million or more, according to the last federal census, who shall be appointed by the justices of the Appellate Division of the Supreme Court in the department in which the county is situated, or by a majority of them. The act also contains specific provisions defining the power and duties of the commissioner, and then concludes by repealing all special or general laws inconsistent with the provisions of the act.
The office of commissioner of jurors in the city of New York was first created by the Laws of 1847, chapter 495. Under the provisions of that act, supervisors of the city, justices *Page 425 
of the Superior Court and the justices of the Court of Common Pleas of the county were required to appoint the commissioner, whose powers and duties were specified by the other provisions of the act. In 1873, by chapter 335, section 25, entitled "An act to reorganize the local government of the city of New York," it was provided that the mayor shall nominate, and, by and with the consent of the board of aldermen, appoint the commissioner of jurors. Subsequently, the consent of the board of aldermen was dispensed with, and the power to appoint the commissioner was vested in the mayor alone (Laws of 1884, chapter 43), and this power of appointment by the mayor was continued in section 118 of the Greater New York charter, under which Welde was appointed commissioner and claims the right to hold the books and papers pertaining to the office.
It is claimed on the part of the respondent that the revised charter of 1873, giving the appointment of the commissioner of jurors to the mayor, with the approval of the board of aldermen, constituted the office a city office, and that it has remained such ever since; that the act of 1901 did not change the character, scope or functions of the office, and that it did not abolish it, and that it is in conflict with the provisions of article 10, section 2, of the Constitution, which, it is claimed, has preserved to the city and other localities of the state local self-government, and the control of all the official functions of which they were possessed when the Constitution went into effect; that the only way this control can be taken away is by abolishing the office, etc.
The provision of the Constitution referred to by the respondent, which will be necessary to consider upon this review, is as follows: "All city, town and village officers, whose election or appointment is not provided for by this Constitution, shall be elected by the electors of such cities, towns and villages, or of some division thereof, or appointed by such authorities thereof, as the Legislature shall designate for that purpose. All other officers, whose election or appointment is not provided for by this Constitution, and all officers, whose *Page 426 
offices may hereafter be created by law, shall be elected by the people, or appointed, as the Legislature may direct."
The office of the commissioner of jurors is not a constitutional office, and the Constitution contains no provision with reference to the election or appointment of this officer. The office, therefore, if made a city office must be filled by an election by the electors of the city or appointed by some authority thereof, unless it is an office created after the adoption of the Constitution, in which case it must be filled by election or by appointment in such manner "as the legislaturemay direct." The legislature, however, may abolish a city office as unnecessary unless it is a constitutional office; and even if some of the functions of the office are necessary for the welfare of the municipality, these functions may be devolved upon other city officers. The object and purpose of the provision of the Constitution is to secure to the civil divisions of the state the right of local self-government, and the courts will not permit an evasion of this constitutional right by a change in the name of the office, or a division of the duties thereof under different names, or by the appointment of the officer in a different manner than that authorized by the Constitution. (People ex rel.Bolton v. Albertson, 55 N.Y. 50.)
Returning to a consideration of the provision of the act of 1901, we find that it is a general act applying to all of the counties in the state having a population of one million at the last federal census. It, therefore, applied to the county of New York. The power and duties of the commissioner when appointed are limited to the county. He is required to make up a list of persons to serve as jurors in the courts of the county, and these jurors are selected from the residents of the county. His salary and expenses are made a county charge instead of a city charge, and then, as we have seen, the act concludes by repealing all special and general laws inconsistent therewith.
Confessedly the prior existing acts with reference to the commissioner of jurors in the city of New York are in conflict with the provisions of this act, and if it is not violative *Page 427 
of the provisions of the Constitution these acts by its provisions stand repealed, and the office of commissioner of jurors of the city of New York is abolished. But it is said that the functions of the office remain substantially the same. The answer to this contention is that prior to the adoption of this statute there was no such office for the county of New York. It is true that at one time there was such an office in the city of New York, and at that time the city covered the same territory as that of the county. But that time has passed. The city now embraces the whole of three counties and a portion of two others. Each of the other counties included in the city have the selection of their jurors provided for under other statutes and by other means. The mayor of the city is elected by the electors thereof. The people of the other counties and localities embraced within the city have a voice in his selection. They, therefore, through that officer whom they select, take part in the appointment of the commissioner of jurors for this county. In this way the electors of this county are compelled to submit to the choice made by others residing in other counties, and have their office of commissioner of jurors filled by others than themselves. This is not local self-government.
In the county of Kings there is another statute for the selection of jurors under which there is a commissioner of jurors, a deputy, clerks, a stenographer and messenger. The salaries and expenses are made a county charge. The people of that county are taxed and have to pay these expenses, and should they also be taxed to pay the expenses of the jury system in the county of New York for the reason that the commissioner of jurors in that county is a city officer? Is this just to the people of the county of Kings? In the counties of Richmond, Queens and Westchester other jury systems are in force for which the people of those counties have to pay. Should the people of these counties, who reside within the limits of the city, be also required to pay for the jury system in the county of New York? Is this just to these people, and has the legislature no power to provide a *Page 428 
remedy? Such in effect is the contention of the respondent. The functions of the office of a jury commissioner cannot well be dispensed with, and he contends that there can be no change made without abrogating the functions of the office.
The situation here presented has recently been condemned by this court in the case of People v. Dooley (171 N.Y. 74, 84). In that case the legislature had authorized the electors of the county of Kings to elect their own magistrates. Under the charter of the city of New York they were to be appointed by the mayor. In considering that situation WERNER, J., says: "Under the original plan each elector who exercised his right of franchise had an equal part in the selection of all the magistrates, through his vote for the mayor who appointed them. In the present situation the electors of the borough of Brooklyn have the right, in common with the electors of the borough of Manhattan, to vote for the mayor who appoints the magistrates in the first division; and also to vote, both by district and at large, for the magistrates in their own borough, although the right is denied to the electors of the first division." These views were indorsed by a majority of this court and every word applies forcibly to the situation we have presented in the case under consideration. The electors of the borough of Brooklyn had the right, in common with the electors of all the other boroughs included in the city, to vote for the mayor who appoints a jury commissioner in the borough of Manhattan. The electors of all the boroughs, other than Manhattan, also have the right to vote for the officers who select their jurors, thereby denying the right to the electors of Manhattan to choose their own officer for the performance of this function.
We think there is a remedy for these evils; that the legislature has the right to distribute the powers of local government, as between the city and county governments, as it may deem best; and that there is no provision of the Constitution which limits the power of the legislature in this regard. This, we think, was settled by the decision of this court in the case of People ex rel. Taylor v. Dunlap (66 N.Y. 162). In that *Page 429 
case the same statutes were under consideration, except the last one, which we have in this case. In that case a commissioner of jurors appointed under the provisions of the charter claimed the office from the commissioner appointed under the act of 1847. It was then contended that the office of commissioner, as created by the act of 1847, was a county office, and that the office could not be changed to a city office. In this case it is now contended that it is a city office and cannot be changed to a county office. ANDREWS, J., in delivering the opinion of the court, says that the act of 1847 did not constitute the office a county office, but he also shows that it made no difference with the result if it were a county office, for he says, "Assuming that the commissioner of jurors, as constituted by the act of 1847, was a county officer, the legislature, by acting, lost none of its authority over the subject. It could thereafter abolish the office, or change its character from a county to a city office, and provide for a different mode of appointment. The whole subject was within the control of the legislature. What the legislature could have done originally, it could do by a subsequent enactment. * * * It is for the legislature to distribute the powers of local government, as between the city and the county governments, as it may deem best, and this discretion, when not restrained or excluded by some provision of the Constitution, is absolute, and no such provision, applicable to the matter under consideration, exists." If the legislature had the power to change the office from a county office to a city office, it would seem to also have the power to change it back again.
There is another consideration which may properly have influenced legislation upon this subject, and that is public policy. Complaints have not been uncommon to the effect that in some localities the jury lists have been made up almost exclusively of persons belonging to one of the great political parties. If there is any branch of the department of the government that ought to be strictly non-partisan, it is the jurors to whom is committed the determination of the rights of persons to life, liberty and property. Recognizing this, *Page 430 
the legislature in its wisdom has seen fit, by general laws, to provide for the appointment of commissioners of jurors in a number of the counties of the state in which there are large cities, and has given the appointment of such commissioners to the justices of the Appellate Division of the district in which the county is located, believing that the rights of persons would be safer and more scrupulously guarded by the justices of such courts who would see to it that impartial jurors were selected, than by any other board or officers to whom the appointment could be committed. The judiciary of the state forms one of the co-ordinate branches of the government. The statutes provide for the holding of the courts in the different counties of the state for the trial of civil and criminal cases that may arise in such localities. The jurors, when drawn, become a part of the court having governmental duties to discharge. It would seem, therefore, to be good public policy for the state in some measure to retain some control over positions of this character. If these considerations are good public policy in other parts of the state, we see no reason why they should not be in the county of New York.
The act of 1901 was passed after the adoption of the Constitution of 1894. It creates the office of commissioner of jurors in every county having the required population, which includes the county of New York. It is, therefore, a new office within the meaning of the provisions of the Constitution which we have under consideration, and, therefore, it may be filled by appointment in such manner "as the legislature may direct."
Again, in the case of People ex rel. Taylor v. Dunlap, it was distinctly held that the act of 1847 created a new office, and that under the Constitution it could be filled in such manner as the legislature should direct. It is contended, however, that although it was a new office at that time and so continued down until 1894, by the adoption of the new Constitution of that year it became an old office and could not thereafter be filled "as the legislature may direct." But the provisions of article 10, section 2, of the Constitution of 1894 are copied word for word from article 10, section *Page 431 
2, of the Constitution of 1846. Section 32 of the Statutory Construction Law provides that "The provisions of a law repealing a prior law, which are substantial re-enactments of provisions of the prior law, shall be construed as a continuation of such provisions of such prior law, and not as new enactments." It is true this provision by its terms has reference to the construction of statutes. The Constitution is a higher law adopted by the people, and the legislature may have no power to repeal, amend or construe its provisions. The power to construe the Constitution devolves upon the courts, and the courts in construing its provisions are not controlled by any act of the legislature. But the provisions of this act are but declaratory of the rule previously laid down by the courts in numerous cases. (Ely v. Holton, 15 N.Y. 595; Matter of Prime, 136 N.Y. 347
-353; Laude v. Chicago  N.W.R. Co., 33 Wis. 640; Gilkey
v. Cook, 60 Wis. 133; Blackwood v. Van Vleit, 30 Mich. 118. )
The same rule applies to the construction of constitutions. Cooley in his work on Constitutional Limitations, at page 76 (6th ed.), says "Where a constitution is revised or amended, the new provisions come into operation at the same moment that those they take the place of cease to be of force; and if the new instrument re-enacts in the same words provisions which it supersedes, it is a reasonable presumption that the purpose was not to change the law in those particulars, but to continue it in uninterruptedoperation. This is the rule in the case of statutes, and it sometimes becomes important, where rights had accrued before the revision or amendment took place. Its application to the case of an amended or revised constitution would seem to be unquestionable." If this were not so, many of the new offices created under the Constitution of 1846 in the different localities of the state would, upon the adoption of the Constitution of 1894, become inconsistent with its provisions herein referred to; for by its provisions it continued in force existing laws only, which were not inconsistent with its provisions. (See, also, Black on Interpretation of Laws, page 32, and authorities cited thereunder.) *Page 432 
It follows, therefore, that the Constitution of 1846 having been continued by the Constitution of 1894 in hæc verba, so far as these provisions are concerned, it is deemed to be a continuation of the provision from the time of its first enactment in 1846; and the offices that were new thereunder still continue to be new offices, which may be filled "as the legislature may direct." The creation of the office of the commissioner of jurors in the city of New York being a new office under the Constitution of 1846, still continues such and may be filled "as the legislature may direct."
In Matter of Brenner (170 N.Y. 185) a very different question was presented. That case was unique, and was so considered by the court at the time the decision was rendered. O'BRIEN, J., who delivered the opinion, says with reference to it: "It may be that the conditions in the county of Kings with respect to this office when the Constitution took effect were exceptional, in that the office had been made a county office by statute many years before, and hence the views here expressed apply only to such a case as is presented by this record."
It follows that the provisions of the act of 1901, so far as the county of New York is concerned, are not in conflict with the provisions of the Constitution.
The order of the Appellate Division and Special Term should be reversed and the motion granted, with costs in all the courts.